           Case 8:20-cv-01956-PJM Document 90 Filed 07/20/21 Page 1 of 10



                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MARYLAND

 NEUHTAH OPIOTENNIONE,                                *
     on behalf of herself and all others              *
     similarly situated,                              *
                                                      *
          Plaintiff,                                  *
                                                      *
                                                                 Civil No. 20-1956 PJM
 v.                                                   *
                                                      *
 BOZZUTO MANAGEMENT                                   *
     COMPANY et al.,                                  *
                                                      *
          Defendants.                                 *

                                     MEMORANDUM OPINION

          Neuhtah Opiotennione has filed this putative class action against nine companies that

manage various apartment buildings in the Washington, D.C., area (collectively, Defendants).1

Plaintiff, a 55-year-old prospective tenant in the region, alleges that Defendants engaged in “digital

housing discrimination” by routinely and deliberately excluding older people such as her from

receiving advertisements on Facebook for dozens of apartment complexes in the D.C. area, in

violation of D.C. and Montgomery County civil rights and consumer protection laws. She seeks a

declaration that the alleged digital discrimination is unlawful, an injunction against the alleged

discriminatory advertising practices, and monetary damages on behalf of herself and the putative

class of “thousands of other older persons who have been denied housing information and

opportunities.”2 Am. Compl. at 4, ECF No. 57.

      1
      Housing Rights Initiative was originally a co-plaintiff in this suit but voluntarily dismissed its claim
after Defendants filed the present motion to dismiss.
    2
      Plaintiff describes the putative class generally as “Facebook users who have actively searched for
housing and/or changed residences in the District of Columbia metropolitan area, and who have routinely
used Facebook and have been or are being excluded from receiving a housing-related advertisement from
defendants because defendants placed an upper age limit on the population of Facebook users who were
eligible to receive a housing-related advertisement that excluded such persons, at any time from the earliest
date actionable under the limitations period applicable to the given claim until the date of judgment.” Am.
Compl. ¶ 92.
         Case 8:20-cv-01956-PJM Document 90 Filed 07/20/21 Page 2 of 10



       Defendants have moved to dismiss the case pursuant to Federal Rule of Civil Procedure

12(b)(1) for lack of subject matter jurisdiction and Rule 12(b)(6) for failure to state a claim. The

Court finds that Plaintiff has failed to demonstrate an injury in fact sufficient to confer Article III

standing and will GRANT Defendants’ motion and DISMISS this case.

                                           I. Background

       Plaintiff is a decades-long resident of the District of Columbia who submits that,

throughout 2018 and 2019, she regularly searched for two- and three-bedroom rental housing in

the D.C. area (including the District; Montgomery County, Maryland; and northern Virginia) in

the price range of approximately $2,500 per month or more. Am. Compl. ¶ 6. She states that in

2019, after she was unable to find suitable rental housing, she purchased a home in the District of

Columbia. Id. She explains that she has been a regular user of Facebook since prior to 2018 and,

at all appropriate times, has been interested in receiving information about housing opportunities

on Facebook. Id. ¶ 7. She alleges, however, that, because Defendants deliberately excluded persons

more than 50 years of age from receiving their advertisements, she was denied the opportunity to

receive Defendants’ Facebook housing advertisements targeted to younger potential tenants,

which contributed to the difficulty she experienced in finding suitable rental housing. Id. She states

that, had she seen such advertisements, she would have clicked on them, would have reviewed the

information on Defendants’ linked websites, and potentially would have applied for and secured

an apartment at one of Defendants’ properties. Id.

       In creating a targeted Facebook advertisement, advertisers can determine who sees their

advertisements based on such characteristics as age, gender, location, and preferences. Id. ¶¶ 26–

36. Plaintiff alleges that Defendants routinely used this targeting function to exclude older




                                                  2
         Case 8:20-cv-01956-PJM Document 90 Filed 07/20/21 Page 3 of 10



individuals such as herself from receiving their Facebook advertisements for rental housing the

D.C. area, which were instead directed to younger prospective tenants. Id. ¶¶ 41–45.

       Plaintiff further asserts that Defendants’ advertisements included discriminatory “age-

based statements” intended to discourage older individuals from applying for the advertised

housing—namely, the information that Facebook generally provides to viewers of targeted

advertisements, who are able to click on a three-dot symbol for a menu of options in one corner of

the post and then click on the words “Why am I seeing this?” to read that they were targeted on

the basis of, for example, age, location, or pet ownership. Id. ¶¶ 46–49. Plaintiff alleges that

Defendants had the ability to, but chose not to, remove those statements from their advertisements,

instead authorizing Facebook, as their agent, to make such statements, purportedly to appeal to the

preferred age group. Id. ¶¶ 50–51.

       Plaintiff lists specific properties allegedly advertised to an age-restricted audience on

Facebook by all nine Defendants over a three-year period from 2018 to 2020. Id. ¶¶ 56–60; see id.

¶¶ 63–71; Ex. A, ECF No. 1-1. She alleges that, in violation of D.C. and Montgomery County

laws, these advertising campaigns have been central features of Defendants’ discriminatory

marketing practices. Am. Compl. ¶¶ 72–73.

       Plaintiff claims that four Defendants (Bozzuto, JBG Smith, Kettler, and Tower) violated

the Montgomery County Code and the DCHRA. The relevant Montgomery County Code provision

states that “[a] person must not publish or circulate, or cause to be published or circulated, any

housing notice, statement, listing, or advertisement . . . indicating that age could influence or affect

[a covered real estate transaction].” Montgomery Cty. Code § 27-12(d). As to the DCHRA,

Plaintiff accuses the same four Defendants of (1) making advertisements that unlawfully state a

preference based on a protected class, D.C. Code § 2-1402.21(a)(5); (2) unlawfully refusing or




                                                   3
         Case 8:20-cv-01956-PJM Document 90 Filed 07/20/21 Page 4 of 10



failing to initiate or conduct a transaction for real estate or falsely representing that a property is

not available “wholly or partially for a discriminatory reason based on the [age] of any individual,”

id. § 2-1402.21(a)(1); (3) unlawfully aiding and abetting Facebook’s violation of the DCHRA, id.

§ 2-1402.62; and (4) denying older individuals advertising and thereby unlawfully “steering”

them, id. § 21-1402.22. Further, Plaintiff alleges that all nine Defendants have violated a D.C.

Consumer Protections and Procedures Act provision that prohibits violating D.C. laws, such as the

DCHRA, in a consumer context. D.C. Code § 28-3904.

       Plaintiff filed this suit, joined by former plaintiff Housing Rights Initiative, on July 1, 2020,

which Defendants thereafter moved to dismiss. On November 23, 2020, Plaintiffs filed an

amended complaint, which superseded the original complaint, and on January 7, 2021, Defendants

filed the present motion to dismiss the amended complaint. Defendants argue lack of subject matter

jurisdiction and failure to state a claim. On June 17, 2021, the Court held oral argument on

Defendants’ motion and took the matter under advisement. It now addresses the pending motion

to dismiss.

                                         II. Legal Standard

       Federal courts are “courts of limited subject matter jurisdiction,” possessing “only the

jurisdiction authorized them by the United States Constitution and by federal statute.” United

States ex rel. Vuyyuru v. Jadhav, 555 F.3d 337, 347 (4th Cir. 2009). As the party asserting

jurisdiction, the plaintiff bears the burden of proving that the district court has subject matter

jurisdiction, requiring clear allegations of fact “demonstrating that he is a proper party to invoke

judicial resolution of the dispute and the exercise of the court’s remedial powers.” Warth v. Seldin,

422 U.S. 490, 518 (1975). “In determining whether jurisdiction exists, the district court is to regard

the pleadings’ allegations as mere evidence on the issue, and may consider evidence outside the




                                                  4
         Case 8:20-cv-01956-PJM Document 90 Filed 07/20/21 Page 5 of 10



pleadings without converting the proceeding to one for summary judgment.” Richmond,

Fredericksburg & Potomac R.R. Co. v. United States, 945 F.2d 765, 768 (4th Cir. 1991).

        Dismissal for lack of subject matter jurisdiction is required where no named plaintiff has

constitutional standing to pursue a claim. See White Tail Park, Inc. v. Stroube, 413 F.3d 451, 458

(4th Cir. 2005). To demonstrate standing, a plaintiff must clearly allege facts showing that she has

“(1) suffered an injury in fact, (2) that is fairly traceable to the challenged conduct of the defendant,

and (3) that is likely to be redressed by a favorable judicial decision.” Spokeo, Inc. v. Robins, 136

S. Ct. 1540, 1547 (2016). An injury in fact must be “concrete and particularized” and “actual or

imminent, not conjectural or hypothetical.” Friends of the Earth, Inc. v. Laidlaw Envtl. Servs.

(TOC), Inc., 528 U.S. 167, 180–81 (2000); see also Sierra Club v. Morton, 405 U.S. 727, 740

(1972) (explaining that the injury-in-fact requirement is intended to limit the power to litigate a

claim to those “who have a direct stake in the outcome” thereof). In other words, an injury of fact

must be one that “actually exist[s]” and is not a generalized grievance but “affect[s] the plaintiff

in a personal and individual way.” Spokeo, 136 S. Ct. at 1548.

        The district court assumes for the purposes of determining standing that a plaintiff’s claim

is meritorious and, “at the pleading stage, ‘presumes that general allegations embrace those

specific facts that are necessary to support the claim.’” Equity in Athletics, Inc. v. Dep’t of Educ.,

639 F.3d 91, 99 (4th Cir. 2011) (quoting Lujan v. Nat’l Wildlife Fed’n, 497 U.S. 871, 889 (1990)).

                                            III. Discussion

        Plaintiff asserts she has sustained four distinct injuries in fact. The Court finds that none of

those alleged injuries suffice to confer constitutional standing.

        1. Plaintiff first alleges that she was deprived of information about housing opportunities

when Defendants excluded her from the targeted audiences of their Facebook advertisements. She




                                                   5
         Case 8:20-cv-01956-PJM Document 90 Filed 07/20/21 Page 6 of 10



compares her allegations to the facts in Havens Realty Corp. v. Coleman, where the Supreme Court

held that “tester” plaintiffs who sought information about the defendant’s housing units, even

without an intention to rent, suffered a cognizable injury in fact when the defendant failed to

provide the Black applicant the same information regarding housing availability as it provided to

the White applicant. 455 U.S. 363, 373–74 (1982). In fact, Plaintiff argues, her injury is more

cognizable than the Havens “tester” plaintiff because she was actively and genuinely looking for

rental housing and allegedly would have used the information from the Facebook advertisements

to better understand the local housing availability and pricing. She contends that it is irrelevant

whether she could have learned about Defendants’ properties through channels other than

Facebook.

       The Court is not persuaded. As an initial matter, this case is quite dissimilar from Havens:

there, the “tester” plaintiffs had made specific inquiries and were given affirmative misinformation

about the availability of the rental housing. Here, in contrast, Plaintiff did not seek any information,

much less receive false information, from Defendants. Indeed, she fails to state what specific

information she was prevented from receiving, such as the availability of or rental price of units in

a particular building. Moreover, on their face the challenged Facebook advertisements contain

little more than conventional marketing language; they merely seek to draw Facebook users’

attention in an attempt to entice them to click a link that would lead them to the advertiser’s website

on which the relevant information, open to anyone, is actually provided. See, e.g., Ex. A at 1 (image

of Facebook advertisement for Bozzuto building called The Banks, stating only “Boutique, modern

style residences perfectly placed where Southwest meets the Wharf. #thebanksdc” with a link to

“banksdc.com” labeled “Learn More”). Plaintiff was in no way prevented from obtaining the very

same information on the same linked apartment website. To be sure, she might have preferred to




                                                   6
         Case 8:20-cv-01956-PJM Document 90 Filed 07/20/21 Page 7 of 10



passively scroll Facebook and await advertisements suitable to her taste to appear on her screen

rather than running her own apartment search on one of the many websites on which Defendants

advertise or by engaging in a simple Google search for apartments in the D.C. area. But it cannot

be said that, when the identical information sought was readily available through other sources,

her preference to use Facebook amounted to a deprivation of information that might be construed

as constitutional injury in fact.

        2. Plaintiff next alleges economic harm because the denial of housing opportunities by

Bozzuto, JBG Smith, Kettler, and Tower caused her greater expense, delay, and hardship in her

quest for housing. She asserts that she did not learn of the opportunities for units at certain of

Defendants’ properties in that the abovementioned four Defendants ensured she would not see

their Facebook advertisements. While Plaintiff concedes that it is not certain whether she

ultimately would have been approved for such units had she applied, she insists that this does not

undermine her standing because when a defendant “erects a barrier that makes it more difficult for

members of one group to obtain a benefit than it is for members of another group, a member of the

former group . . . need not allege that he would have obtained the benefit but for the barrier in

order to establish standing.” Ne. Fla. Chapter of Assoc. Gen. Contractors of Am. v. City of

Jacksonville, 508 U.S. 656, 666 (1993) (involving claim under the Equal Protection Clause against

a city government defendant). Plaintiffs asserts that, at bottom, her injury stems from an “inability

to compete on an equal footing,” id., even “when the probability that the harm will actually occur

is small,” In re C.P. Hall Co., 750 F.3d 659, 660 (7th Cir. 2014) (addressing insurance company’s

claim of “probabilistic harm”).

        The Court finds Plaintiff’s alleged economic harm highly conjectural, undermining her

claim of the requisite injury in fact. For the reasons just discussed, Plaintiff’s exclusion from




                                                 7
         Case 8:20-cv-01956-PJM Document 90 Filed 07/20/21 Page 8 of 10



Defendants’ housing advertisements on Facebook was not tantamount to being “denied [a] housing

opportunity.” Her arguments might have been more compelling if this case involved allegations of

denied opportunities to apply for housing despite frustrated affirmative efforts on Plaintiff’s part

to do so, as in Havens, but the allegations here are much less solid than that. No specific

information—much less, for example, a rental application—was contained in the Facebook

advertisements that Plaintiff was not privy to. Again, the fact remains that the advertisements she

challenges merely led the targeted audience to websites that Plaintiff could just as easily have

reached in other ways. The Court can only assume that most prospective tenants go directly to a

rental company’s website or otherwise contact the rental company directly to obtain specific

information about the availability and pricing of units and, of course, to eventually apply for units.

No more expense and no more inconvenience are required to access a rental company’s website

directly through simple searches on apartment-search websites or Google than to scroll through

Facebook in the hope of lighting upon just the right housing advertisement, which may in fact

never appear. When there are ten roughly equal paths to the same destination and an individual

has access to nine them, that individual is hardly denied the ability “to compete on an equal

footing.” City of Jacksonville, 508 U.S. at 666.

       3. Plaintiff further alleges that she suffered stigmatic harm when she learned that she had

been excluded from the targeted audience for Defendants’ housing advertisements by reason of

her age. She contends that this exclusion constituted “unequal treatment” based on a protected trait

(i.e., age), see Heckler v. Mathews, 465 U.S. 728, 739–40 (1984), leading to “embarrassment and

humiliation,” McCrary v. Runyon, 515 F.2d 1082, 1089 (4th Cir. 1975), aff’d, 427 U.S. 160 (1976).

Notably, Plaintiff does not allege any facts regarding how she ultimately became aware of her

exclusion from the targeted advertisements, nor does she allege that any Facebook users who




                                                   8
         Case 8:20-cv-01956-PJM Document 90 Filed 07/20/21 Page 9 of 10



actually saw the advertisements were aware that older users were excluded therefrom. In fact, to

learn that there was a targeted audience for a particular advertisement, Facebook users would have

had to click on the small three-dot symbol in the corner of the post and click on “Why am I seeing

this?”; only then would the users have been able to see why they personally received the

advertisement. See, e.g., Ex. A at 1 (showing that the advertisement for The Banks was targeted to

“people interested in Pets” and “people ages 28 to 45 who live near Silver Spring, Maryland”).

But there is no reason to suppose that any Facebook users who received the advertisement would

necessarily have clicked that link to find out why they received the advertisement. It is far from a

concrete and particularized injury to suggest that an otherwise facially neutral advertisement can

“cause serious non-economic injuries” by “stigmatizing members of [a] disfavored group as

‘innately inferior,’” Heckler, 465 U.S. at 739, when there is no suggestion that the recipients of

the advertisement, nor indeed anyone excluded from receiving it (other than Plaintiff), were even

aware of the targeting.

       Plaintiff compares her situation to that of a landlord placing “a ‘whites only’ advertisement

in a community newsletter targeted at white families.” But—to the extent that Facebook

advertisements can fairly be compared to traditional media—this case seems more akin to a

landlord placing a facially neutral advertisement in a community newsletter aimed primarily at

White community members—while, at the same time, placing facially neutral advertisements

directed at the community as a whole in all the more widely distributed papers in town. Whatever

theoretical distress that hypothetical scenario might engender, it cannot be said to cause

“embarrassment and humiliation” sufficient to produce the injury in fact required for standing.

       4. Finally, Plaintiff asserts she was deprived of the benefits of age-integrated associations

by allegedly being steered away from Defendants’ properties. This claim is simply without




                                                 9
      Case 8:20-cv-01956-PJM Document 90 Filed 07/20/21 Page 10 of 10



foundation. To emphasize once again, when there exist ten paths to the same destination, an

individual is not "steered away" from that destination just because one of those paths—and

certainly, here, not the most direct path—is obscured from her view.

       In sum. Plaintiff has failed to allege any concrete and particularized injury in fact.

                                         IV. Conclusion

       The Court wishes to make clear that it does not reach the merits of Plaintiffs claim, viz.,

whether Defendants' advertising practices were or may have been contrary to D.C. and

Montgomery Coimty civil rights law intended to protect against housing advertisements that

discriminate based on age, among other protected traits. However, this particular Plaintiff, in the

Court's view, has not demonstrated "the irreducible constitutional minimum of standing" to sue

with respect to the housing advertisements at issue.

       The Court therefore GRANTS Defendants' Motion to Dismiss. A separate order will issue.




July 20,2021
                                                               'ETERJ. MESSITTE
                                                                STATES DISTRICT JUDGE




                                                10
